Case: 18-11280      Document: 00515156744         Page: 1    Date Filed: 10/11/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-11280                          October 11, 2019
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

JAMAL MARQUISE COLLINS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-75-1


Before JOLLY, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jamal Marquise Collins appeals the sentence imposed for his conviction
of unlawful possession of a firearm by a felon. According to Collins, the district
court improperly considered a bare arrest record in sentencing him.
       Plain error review applies to this procedural issue. Collins’s general
objection to the substantive and procedural reasonableness of his sentence was
not sufficient to alert the district court of any error regarding the bare arrest



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11280    Document: 00515156744     Page: 2   Date Filed: 10/11/2019


                                 No. 18-11280

record. See United States v. Wooley, 740 F.3d 359, 367 (5th Cir. 2014); United
States v. Williams, 620 F.3d 483, 493 (5th Cir. 2010).
      The district court’s comments at sentencing do not necessarily establish
that it considered the bare arrest record.       Its comments are, at worst,
ambiguous regarding consideration of the bare arrest record. If there were any
error in the district court’s comments, the error was not of the clear or obvious
type required by the plain error standard. See United States v. Ibarra-Zelaya,
465 F.3d 596, 607 (5th Cir. 2006).
      AFFIRMED.




                                       2